People v Steinmetz (2019 NY Slip Op 04606)





People v Steinmetz


2019 NY Slip Op 04606


Decided on June 7, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


693 KA 14-02218

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vDAVID STEINMETZ, JR., DEFENDANT-APPELLANT. 


CHARLES J. GREENBERG, AMHERST, FOR DEFENDANT-APPELLANT.

	Appeal from an order of the Steuben County Court (Joseph W. Latham, J.), entered July 3, 2014. The order denied the petition of defendant for modification of his risk assessment pursuant to the Sex Offender Registration Act. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: June 7, 2019
Mark W. Bennett
Clerk of the Court